Case 2:16-cr-00012-LGW-BWC Document 1064 Filed 12/28/20 Page 1 of 2



                                                                                FILED

           In the United States District Court                       John E. Triplett, Acting Clerk
                                                                      United States District Court

                                                                 By CAsbell at 12:13 pm, Dec 28, 2020

           for the Southern District of Georgia
                   Brunswick Division
UNITED STATES OF AMERICA,


      v.                                  CR 216-012-18

TYRONE MIDDLETON,

      Defendant.

                                 ORDER

      Before the Court is Defendant Tyrone Middleton’s renewed

motion for compassionate release pursuant to 18 U.S.C. § 3582(c).

Middleton’s motion is DENIED.     Dkt. No. 1063.    First, Middleton’s

motion cites no qualifying basis for compassionate release. See

U.S.S.G. 1B1.13, Application Note 1 (requiring an “extraordinary

and compelling reason” to warrant compassionate release, including

age   of   the    defendant,   family    circumstances,    and      medical

conditions).     Secondly, when ruling on Middleton’s previous motion

for compassionate release, the Court found the factors contained

in 18 U.S.C. § 3553(a) supported Middleton serving the sentence

imposed. Dkt. No. 1047.    The Court reaffirms that Order and DENIES

Middleton’s motion.
Case 2:16-cr-00012-LGW-BWC Document 1064 Filed 12/28/20 Page 2 of 2



    SO ORDERED, this 28th day of December, 2020.




                                 __________________________________
                                 HON. LISA GODBEY WOOD, JUDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                   2
